The question in the case is a narrow one, depending on the construction of the defendant's contract.
The words of the covenant are: "If the title of said Backus is good (which said Joshua does not warrant), the same (that is, the farm), shall bring on foreclosure sufficient after payment of those before the one to the bank, to satisfy the said mortgage to the president, directors and company of the Mahaiwe Bank, with costs of foreclosure." The plaintiff claims this to be an absolute covenant that on the foreclosure, the farm shall bring enough to pay the plaintiff's mortgage, "if the title of Backus Culver is good," and this seems to be the reading of the contract. The defendant, on the other hand, insists that the intent and meaning of the covenant is, that if Backus Culver's title to the farm is good — that is, there is no real bona fide
adverse claim rendering it uncertain — at the time of foreclosure and sale under any of the mortgages, it shall bring a sum sufficient after paying all prior ones, to satisfy the plaintiff's mortgage; and that there was no breach of covenant, as at the time the mortgage was foreclosed and sale made, there was a suit pending on appeal, involving Culver's title to the farm — a real, bona fide adverse claim — which was then undetermined. But this could not have been the *Page 317 
intent or meaning of the parties by the expression, "if the title of said Backus is good (which said Joshua does not warrant)." The parties were agreeing for an extension of credit to Backus Culver for one year, and the plaintiff's bond and mortgage were payable a year after date, and no steps could be taken to foreclose it until May, 1858, whilst the prior mortgages upon the farm were not under the plaintiff's control, and for aught that appears, the very mortgage on which the property was sold was controlled by the defendant himself. It could not certainly, under these circumstances, have been the intent of the parties, or the meaning of the covenant, that Backus Culver's title should be good at any time any one of the prior mortgagees might choose to foreclose and sell the mortgaged premises. Again, the parties knew of the particular claim of Eliza Davis, and undoubtedly the covenant was framed in reference to it. Her suit assaulting Culver's title to the farm, on the ground of undue influence and essential incapacity of his grantor, had been pending three years, and was undetermined when the covenant was made. Knowing that this pretended cloud was being asserted, the defendant agrees that if the title to his father of the farm that he mortgages to the plaintiff is good (which he does not warrant), it shall bring on foreclosure, sufficient to satisfy the plaintiff's mortgage, and all prior mortgage liens. Evidently the covenant means what it literally expresses, that the farm shall bring enough on foreclosure, to pay the plaintiff's mortgage, if the mortgagor's title is good. That is, not in fact, legally defective. The answer of the defendant did not aver any defect of title in Backus Culver, to the premises mentioned in the covenant, and the proof showed that the only person questioning it was Eliza Davis, whose claim within a month after the date of the covenant, was by the judgment of the supreme court, declared to be invalid. What was an apparent cloud, when the covenant was executed, and led doubtless to its peculiar frame, disappeared in June, 1857. Judgment went against her, and *Page 318 
in favor of Culver's title, long before there could have been a foreclosure of the plaintiff's mortgage. That judgment has never been reversed; and although an appeal was brought, it was abandoned, and the action discontinued several months before the present action was commenced, and more than a year prior to the trial.
It was not therefore, averred or proved that Culver's title to the premises mortgaged to the plaintiff, was defective within the intent and meaning of the defendant's covenant. The judgment should be affirmed.
All the judges concurred, except SELDEN, J., who did not examine the case.
Judgment affirmed. *Page 319